DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 9/2/2022.  Currently, 1-22 are pending.

Claim Objections
Claims 2-3, 7, 10-11, 15 and 21-22 are objected to because of the following informalities:
In claim 2, line 5, the claimed limitation “the two or more ECUs” should be corrected to “the two or more different ones of the respective ones of the ECUs” for consistency with the two or more different ones of the respective ones of the ECUs from lines 3-4 of the claim.
Similarly, in claim 3, lines 3-4, 9 and 10, the claimed limitation “the two or more ECUs” should be corrected to “the two or more different ones of the respective ones of the ECUs”.
In claim 7, lines 7-8 and 15, the claimed limitation “the two or more different placement locations” should be corrected to “the two or more different ones of the respective placement locations” for consistency with the two or more different ones of the respective placement locations from line 17 of claim 6.
In claim 10, lines 2-3, the claimed limitation “different respective types of processors” should be corrected to “the different respective types of the processors” to refer to the different respective types and the processors from line 4 of claim 9.
In claim 11, line 6, the claimed limitation “a given one of the different respective ECUs” should be corrected to “the given one of the different respective ECUs” to refer to the given one of the different respective ECUs from line 4 of the claim.
In claim 15, lines 7-8, the claimed limitation “different manufacturers” should be corrected to “the plurality of different manufacturers” to refer to the plurality of different manufacturers from lines 5-6 of the claim.
In claim 15, lines 9-11, the claimed limitation “a plurality of vehicles manufactured by a plurality of different vehicle manufacturers, each comprising a plurality of vehicle components manufactured by different manufacturers” should be corrected to “the plurality of vehicles manufactured by the plurality of different manufacturers, each comprising the plurality of vehicle components manufactured by the plurality of different manufacturers” to correspond with the feature from lines 5-8 of the claim.
In claim 21, line 7, the claimed limitation “a change” should be corrected to “the change” to refer to the change from line 7 of the claim.
In claim 22, lines 9-10, the claimed limitation “the respective placement locations in-vehicle distributed computing environment” should be corrected to “the respective placement locations in the in-vehicle distributed computing environment”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION -The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “respective resource capacities” on line 9. This is unclear to the examiner if the applicant is referring to the respective resource capacities from line 13 of claim 1, or to additional respective resource capacities.
	Claim 7, line 6 recites the limitation “the other synthetic sensor”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 16, lines 5 and 7, recites the limitation “safety standards”. The term "safety standards" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vangoethem et al (US 2022/0161744).
As per claim 1, Vangoethem teaches a system (Figs. 5-7, 9A, abstract: in-vehicle systems), comprising:
a plurality of electronic control units (ECUs) installed, or configured to be installed, in a vehicle (Figs. 5-6: SOC 530, 540, 630, 640; para 0052: multiple processors including a processor 530 and a processor 540; Fig. 7: compute domain
730; para 0063: local computing resources of elastic computing architecture 902 … comprise one or more cores (e.g., processor cores, such as such as CPU cores, GPU cores, NPU cores, DSP cores)), wherein one or more of the ECUs store program instructions for implementing an in-vehicle distributed computing environment, configured to (para 0005: in-vehicle systems and methods of allocating local and remote hardware computing resources; Fig. 2: Elastic Computing Module 236; or Fig. 7, 720; para 0054: An elastic computing layer 720, which may comprise elastic computing module 236 described herein above with regard to FIG. 2, facilitates the execution of the software applications and services of software layer 710 by one or more components of the hardware layer):
receive a synthetic sensor package for deployment in the vehicle (Fig.7: SW domain 710 with apps and services; sensor processing for example in Fig. 7: ADAS; para 0047: processing relating to ADAS such as front-facing camera, short/long range radar, eMirror, and so on, as well as DMS/OMS, automated parking, highway pilot, evasive steering assistant, intelligent intersection crossing, surround view/parking, and so on), wherein the synthetic sensor package comprises:
logic for a synthetic sensor and mappings for the synthetic sensor (implicit in application processing based on respective, defined sensors definition, see [0047], processing relating to ADAS such as front-facing camera, short/long range radar, eMirror, and so on, as well as DMS/OMS, automated parking, highway pilot, evasive steering assistant, intelligent intersection crossing, surround view/parking, and so on);
determine a placement location for the synthetic sensor, based on (para 0005: the elastic computing module configured to: determine computing and memory capacities of the first computing device and the second computing device; determine software demands of a software application for controlling a component of the vehicle; and dynamically allocate processing of the software application to the first computing device and/or the second computing device based on the computing and memory capacities of the first and second computing devices and the software demands of the software application):
respective availabilities of data inputs for the mappings of the synthetic sensor package at respective ones of the ECUs (para 0005: dynamically allocate processing ... based on ... the software demands of the software application), and
respective resource capacities of the respective ones of the ECUs to execute the logic included in the synthetic sensor package (para 0005, dynamically allocate processing ... based on the computing and memory capacities of the first and second computing devices); and
place the synthetic sensor as two or more modular components placed on two or more different ones of the respective ECUs, wherein the two or more modular components collectively implement the synthetic sensor in the in-vehicle distributed computing environment (para 0067: Elastic computing layer 974 may then facilitate the execution of one or more software applications and/or software services 972 by allocating processing of them among one or more local computing resources (e.g., local computing devices 976) … The allocation may be performed to best meet various processing demands and/or needs of software applications and/or software services 972).
Vangoethem does not explicitly teach that the synthetic sensor packet comprises logic for a synthetic sensor and mappings for the synthetic sensor. However, Vangoethem teaches processing application based on respective, defined sensors definition (para 0047: processing relating to ADAS such as front-facing camera, short/long range radar, eMirror, and so on, as well as DMS/OMS, automated parking, highway pilot, evasive steering assistant, intelligent intersection crossing, surround view/parking, and so on), Vangoethem obviously teaches including logic and mappings for a synthetic sensor in the synthetic sensor package in order to facilitate determining a placement location of a synthetic sensor at an electronic control unit so as to improve system performance of the synthetic sensors.

As per claim 2-3 and 12-13, Vangoethem teaches a communication layer (para 0028: in-vehicle interface system 204 may communicate with one or more elements within the vehicle, including but not limited to vehicle systems connected via an in-vehicle interconnect, such as a Controller-Area-Network (CAN) bus 206. It is to be understood that any suitable number and/or combination of interconnects may be used to permit communication between in-vehicle interface system 204 (which may be referred to herein simply as interface system 204) and various in-vehicle components,
including but not limited to CAN buses, Media Oriented Systems Transport
(MOST) buses, Ethernet-based interconnects, and so on). Furthermore, including a specific partitioning and corresponding placement of the sensor modules is arbitrary, and provision of input to the sensor, a runtime environment, with the platform abstraction, the hardware abstraction and the vehicle abstraction layers would have been obvious matter of design choice based on desired criteria requires only routine skill in the art.

	As per claim 4 and 7, refer to the discussions in claim 1 above. Furthermore, Vangoethem teaches placing the application as either an "undivided" or "modular" sensor (para 0067: Elastic computing layer 974 may then facilitate the execution of one or more software applications and/or software services 972 by allocating processing of them among one or more local computing resources).

	As per claim 5, Vangoethem teaches an orchestration component (Fig. 2: Elastic Computing Module 236; equivalent in Fig. 7: 720; para 0054: An elastic computing layer 720, which may comprise elastic computing module 236 described herein above with regard to FIG. 2, facilitates the execution of the software applications and services of software layer 710 by one or more components of the hardware layer), implies a runtime environment and discloses a communication layer (para 0028: in-vehicle interface system 204 may communicate with one or more elements within the vehicle, including but not limited to vehicle systems connected via an in-vehicle interconnect, such as a Controller-Area-Network (CAN) bus 206. It is to be understood that any suitable number and/or combination of interconnects may be used to permit communication between in-vehicle interface system 204 (which may be referred to herein simply as interface system 204) and various in-vehicle components, including but not limited to CAN buses, Media Oriented Systems Transport (MOST) buses, Ethernet-based interconnects, and so on).

	As per claim 8-10, Vangoethem teaches placement locations being different ECUs (para 0067: Elastic computing layer 974 may then facilitate the execution of one or more software applications and/or software services 972 by allocating processing of them among one or more local computing resources; para 0063: local computing resources of elastic computing architecture 902 ... comprise one or more cores (e.g., processor cores, such as such as CPU cores, GPU cores, NPU cores, DSP cores)).

As per claim 11, Vangoethem teaches accounting for both vehicle domains (paras 0044-0050) and local device connections (para 0066).

As per claim 14, Vangoethem teaches accounting for processing needs in the presence of different processor types, strongly motivating a placement at said different
processor types (para 0063).

	As per claim 16, Vangoethem teaches accounting for safety requirements (para 0041: Elastic computing module 236 further evaluates the needs for each of the software components, such as the computation bandwidth, memory, in/out, latency tolerance, safety, security, and so on).

	As per claim 17, Vangoethem teaches external placement (para 0042: Elastic computing module 236 determines which software is executed in vehicle 202 and which software is executed in remote service 290; para 0067: Elastic computing layer 974 may then facilitate the execution of one or more software applications and/or software
services 972 by allocating processing of them among one or more local computing resources (e.g., local computing devices 976) and/or one or more remote computing devices 978 (e.g., remote computing devices 978)).

	As per claim 20, Vangoethem teaches re-placing (para 0042: Elastic computing module 236 further dynamically allocates the resources to deterministically meet the software needs and load balance the system; para 0068: The allocation may be dynamic, and may change according to changes in the processing demands of software applications and/or services 972, the parameters and/or availability of the local computing resources, and the parameters and/or availability of the remote computing devices resources. The allocation may also be deterministic).

	As per claim 21, Vangoethem teaches comprising an addition of another synthetic sensor (para 0036).

As per claim 6 and 22, the claims disclose similar features as of claim 1 and are rejected based on the same basis as claim 1.

Allowable Subject Matter
Claims 15 and 18-19 would be allowable if rewritten to overcome the objections, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, discloses or fairly suggests a method as recited in the context of the combination of claims 6 and 15, or the combination of claims 6 and 18.

Response to Arguments
In response to applicant argument in pages 11-13, regarding to the claim objection and the 112 rejection, applicant fails to fully amend all the claim objections and 112 rejections to overcome the objections and the rejections set forth in the office action issued on 6/7/2022. Some of the objections and 112 rejections to the claims are maintained in this office action. The new claim objections and 112 rejections to the newly submitted amendments, is also made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.
In response to applicant argument in page 13, regarding to the “Allowable Subject Matter”, the indicated allowable subject matter of claims 1-22 over prior art is withdrawn due to newly found reference of Vangoethem et al (US 2022/0161744). Claims 1-14, 16-17 and 20-22 are rejected under 35 U.S.C. 103. Refer to the 35 U.S.C § 103 rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456